Citation Nr: 1100904	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral foot 
disability, including pes planus and arthritis of the feet, and 
if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1986 to 
July 1988.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from September 2005 and March 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

The Veteran was scheduled for a Board hearing at the RO in March 
2008.  He failed to report for the scheduled hearing without 
explanation.  In November 2008, the Veteran requested that his 
hearing be rescheduled, but did not provide a reason for his 
failure to appear in March 2008.  In January 2009, the Veteran's 
request was denied for failure to show good cause for missing his 
March 2008 hearing and for failure to file a timely motion for a 
new hearing.  

The issue of whether the March 2002 rating decision which 
denied entitlement to service connection for a bilateral 
foot disability was based on clear and unmistakable error 
(CUE) has been raised by the record, specifically by the 
September 2010 statement from the Veteran's 
representative.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over the issue and it is 
referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for a psychiatric 
disability is addressed in the REMAND following the order section 
of this decision.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the Veteran was 
denied entitlement to service connection for a bilateral foot 
disability, to include pes planus and arthritis of the feet.

2.  The evidence associated with the claims files subsequent to 
the March 2002 rating decision is cumulative or redundant of the 
evidence previously of record or does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for bilateral foot 
disability, to include pes planus and arthritis of the feet.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in July 
2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
The July 2005 letter also informed the Veteran of the basis for 
the prior denials.  In September 2006 and December 2006, the 
Veteran was mailed letters providing him with appropriate notice 
with respect to the disability-rating and effective-date elements 
of his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claims were readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Neither the Veteran nor 
his representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted  the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which, "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for bilateral foot disability in August 2001.  In an 
unappealed March 2002 rating decision, the Veteran was denied 
entitlement to service connection for pes planus because STRs 
showed the disability was a congenital or developmental defect 
that pre-existed active service and was not subject to service 
connection.  The Veteran was denied entitlement to arthritis of 
the feet because it was not caused or aggravated by his active 
service.  The Veteran did not appeal this decision.
 
The evidence of record at the time of the March 2002 rating 
decision included the following:  the Veteran's STRs, which 
showed that he had asymptomatic flat feet at the time of his 
enlistment and that he complained of painful arches once while in 
service; VA Medical Center treatment notes from September 2000 to 
September 2001, which are negative for treatment of bilateral pes 
planus or arthritis of the feet; a January 2001 VA examination 
report showing the Veteran to have bilateral pes planus and 
arthritis of the feet secondary to pes planus; and a July 2002 VA 
medical opinion stating that it was less likely than not that the 
Veteran's flat feet were aggravated by his active service and 
that the current disability was merely a result of natural 
progression. 

The pertinent evidence that has been received since the RO's 
March 2002 rating decision consists of the following:  a 
September 2006 VA Medical Center history and physical report, at 
which time the Veteran did not report any foot problems; and the 
Veteran's December 2006 substantive appeal in which he reported 
that his foot problems started in the service and that he had 
been self-treating since that time.  

The Board finds the evidence received since the March 2002 rating 
decision to be cumulative and redundant in nature and that it 
does not relate to the reasons the claim was originally denied.  
Neither competent evidence of a nexus between the Veteran's 
active service and pes planus or arthritis, nor competent 
evidence that his pes planus was aggravated by his active service 
has been added to the record.  Therefore, the evidence added to 
the record is not new and material.

Accordingly, reopening of the claim is not warranted.


ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the claim for entitlement to 
service connection for bilateral foot disability, to include pes 
planus and arthritis of the feet, is denied.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to service 
connection for a psychiatric disability is decided.

In his August 2006 notice of disagreement, the Veteran asked that 
he be mailed a copy of his STRs to include a copy of mental 
health and hospital records.  A review of the STRs of record is 
absent any mental health treatment records.  As the Veteran has 
indicated that he was afforded mental health treatment in 
service, the Board finds that VA must attempt to obtain any 
mental health treatment records from the Veteran's time in active 
service prior to making a decision with regard to this claim.

Additionally, a review of the record shows that VA requested only 
parts of the Veteran's service personnel records (SPRs) rather 
than the entire personnel file.  The Veteran's representative has 
indicated that the remaining SPRs may contain disciplinary 
records pertinent to the Veteran's claim of entitlement to 
service connection for a psychiatric disability.  Therefore, the 
Board finds that VA should attempt to obtain the Veteran's 
complete SPRs.  

Additionally, it appears that the Veteran receives some mental 
health treatment at the VA Medical Center.  Current treatment 
notes should be obtained before a decision is rendered with 
respect to this issue.  

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records, to 
include VA Medical Center mental health 
treatment records.

2.	The RO or the AMC should attempt to obtain 
a complete copy of the Veteran's SPRs, to 
include a copy of the Veteran's DD Form 
214.  If it is unable to obtain the 
identified records, it should so inform 
the Veteran and his representative and 
request them to submit the outstanding 
evidence.  Efforts to obtain the records 
should continue until it is determined 
that the records do not exist or that 
further attempts to obtain the records 
would be futile.  All attempts to obtain 
these records should be documented in the 
claims files.

3.	The RO or the AMC should undertake 
appropriate development to obtain any 
mental health treatment records from all 
military installations the Veteran was 
stationed at during his active service.  
If it is unable to obtain the identified 
records, it should so inform the Veteran 
and his representative and request them to 
submit the outstanding evidence.  Efforts 
to obtain the records should continue 
until it is determined that the records do 
not exist or that further attempts to 
obtain the records would be futile.  All 
attempts to obtain these records should be 
documented in the claims files.

4.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability based on a de novo 
review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


